Citation Nr: 0108489	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to July 1968 
and from November 1969 to November 1973.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an August 
1999 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, GA.  That rating 
decision granted service connection for PTSD and assigned 
thereto a 30 percent disability evaluation, effective March 
1998.

In January 2000, a hearing was held and later that month a 
Supplemental Statement of the Case (SSOC) confirming and 
continuing the 30 percent evaluation for PTSD was issued.


FINDINGS OF FACT

1. All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2. The veteran's service connected PTSD is manifested by: 
good hygiene; normal thought processes; oriented; no 
delusions or hallucinatory elements; complaints of insomnia, 
nightmares and flashbacks, anger, irritability social 
isolation and depression; poor impulse control; impaired 
judgment and difficulty in establishing and maintaining 
social and work relationships.  The veteran was also shown to 
have a Global Assessment of Functioning (GAF) score of 55-56, 
with his difficulties attributed solely to the presence of 
PTSD.

3. The medical evidence of record does not contain findings 
showing that the veteran has obsessional rituals which 
interfere with routine activities, illogical speech, near-
continuous panic or depression affecting the ability to 
function independently, spatial disorientation, or neglect of 
personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for 50 percent disability rating, and no higher, 
for PTSD were met as of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126 and 4.130 (Diagnostic Code 9411 (2000)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that the 
requirements of this new law have been satisfied and there is 
no reason to return this matter to the RO solely for their 
consideration of this law's implications.  In this regard, 
the Board observes that the record includes the report of an 
examination conducted for VA purposes in connection with this 
claim, and the veteran's relevant treatment records have been 
associated with the claim file.  Moreover, it appears that 
the RO has informed the veteran, by means of the statement of 
the case issued during the course of this appeal, of that 
evidence which would be necessary to substantiate the claim.  
The veteran has not indicated that there is additional 
evidence available relating to the severity of his PTSD.  
Accordingly, VA has met its duty to assist in developing the 
facts pertinent to this appeal under the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
no further development in this regard is required.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.

A review of the veteran's reports of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Army from July 1966 to July 1968 and from November 1969 to 
November 1973, including service in the Republic of Vietnam.

The veteran filed his present claim seeking service 
connection for PTSD in March 1998.  In June 1999, an 
examination for VA purposes was conducted in connection with 
his claim.  The veteran's narrative history included 
difficulties in holding jobs and getting along with others.  
He is presently married for the third time and lives with his 
wife.  He travels to the VA Hospital in Decatur, GA 
approximately once every two to three months to see his 
psychiatrist.  He was placed on Zoloft and has found the 
medication to be helpful in controlling his temper.  His 
experiences in Vietnam had a great effect upon his emotions 
and behavior, and the veteran has experienced insomnia and 
nightmares since leaving service.  He reported going from 
suicidal thoughts to homicidal thoughts, and that he easily 
loses control.  He stopped driving an automobile in 1984 
because he was too nervous.  He stays at home and depends on 
his wife and his sisters for his needs.

The examiner's report reflects that the veteran was cleanly 
dressed, with an amiable and cooperative disposition.  He did 
not exhibit an unusual pattern of speech or any unusual 
mannerisms.  The veteran was well oriented to time and place; 
no hallucinations were disclosed and no delusion thinking was 
suspected.  He denied current suicidal feelings, but admitted 
to experiencing such feelings in the past.  The veteran felt 
that Zoloft has helped him with his depression.

The examiner noted that the homicidal impulses the veteran 
experienced in the past seemed to be a function of poor 
impulse control.  The veteran did not complain of panic 
attacks and has not experienced severe anxiety since being 
placed on an increased dosage of Zoloft.  The examination 
report reflects the veteran's judgment and insight were 
impaired, as neither was found to be predictable or stable.  
The examiner did not observe obsessive or ritualistic 
behavior.  The report concluded with a diagnosis of moderate 
and chronic PTSD and a GAF score of 56, "with the 
difficulties solely relating to the presence of PTSD."

Medical treatment reports dated March 1998 through October 
1999, from the VA Medical Center (VAMC) in Decatur, GA have 
been associated with the claims file.  These records 
substantiate the narrative history the veteran reported to 
the VA examiner, and show that he began treatment for PTSD 
symptoms in March 1998.  His complaints included nightmares 
of combat in Vietnam, bad temper, trouble holding a job, not 
liking to be around others, and insomnia.  The veteran did 
not report hallucinations or delusions.  His GAF score at 
that time was 55, and Zoloft was prescribed for his 
condition.  The subsequent reports reflect that Zoloft 
appeared to be successful in treating the veteran's 
depression.

In January 2000, a hearing was conducted at the RO.  At the 
hearing, the veteran reported treatment at VAMC Decatur 
approximately once every three months and did not attend any 
group therapy sessions.  The veteran reported he had 
difficulties with transportation because he does not drive, 
and had not driven since 1984 because he was too nervous.  He 
testified that the last job he held was as a meat cutter in a 
supermarket in 1997.  He quit after three weeks because he 
could not get along with his co-workers and because he would 
"lose his cool."  He was presently married for the third 
time, and depended on his wife and his sisters for assistance 
with transportation and social interaction.  He does not 
socialize with any one other than his family.  He does not go 
out socially, nor does he belong to any social or fraternal 
organizations.

The veteran's PTSD is evaluated under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411 (1999).  Under this 
code, a 30 percent evaluation for PTSD is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating for PTSD is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.
The criteria for a 70 percent rating evaluation are met when 
the veteran exhibits severe symptoms including suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships.

The evidence does not show that the veteran displays abnormal 
judgment or thinking; obsessive ritualistic behavior that 
interferes with routine activity; illogical, obscure or 
irrelevant speech; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and independently; neglect of personal 
appearance and hygiene and impaired impulse control 
characterized by irritability and violent behavior.  He 
reported that his suicidal feelings were in the past.  
Therefore, the Board finds that the veteran's symptoms do not 
rise to the level of a severe impairment that meets the 
criteria for 70 percent rating.

The evidence does show that the veteran experiences 
difficulty in establishing and maintaining effective work and 
social relationships; his judgment is unpredictable and 
unstable; he suffers from nightmares, flashbacks and periods 
of insomnia; his bouts of depression have improved with 
Zoloft.  His PTSD has been categorized as moderate and 
chronic.  His GAF score was reported at 55 and 56, with a 
notation by the VA examiner that the difficulties the veteran 
experiences relate solely to the presence of PTSD.

After careful review, the Board concludes that the objective 
medical evidence and the veteran's statements regarding his 
symptomatology shows disability that more nearly approximates 
that which warrants the assignment of a 50 percent disability 
rating.  See 38 C.F.R. § 4.7 (2000).  The Board places 
significant emphasis on the psychiatric examiner's evaluation 
of the veteran's level of functioning as identified by the 
GAF score, in this case the veteran's GAF score is 55-56.  
The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240 (1995), citing American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition.  Washington, D.C., American Psychiatric Association, 
1994 (DSM-IV).  A score between 51 and 60 reflects moderate 
symptoms or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Thus, the veteran's score of 55-56 places him in 
this range.

The Board considered assigning the veteran a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  As discussed above, the 
veteran does not meet the other criteria for a rating higher 
than 50 percent; for example, he has not exhibited 
obsessional behavioral rituals, near-continuous depression, 
violence, poor hygiene, delusions, hallucinations or 
inappropriate behavior.  Therefore, a higher rating is not 
warranted.


ORDER

Entitlement to a 50 percent disability rating, and no more, 
for posttraumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals




